DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19, line 3, “a set of switches, said switched disposed”, should be changed to - - a set of switches, said switch disposed - - .
Claim 19, line 6, “receiving, at the processor, physical position information," should be changed to - - receiving, at the processor, physical position information of the human interface device, - - .

Claims

The amendments to claim 4, 10, 11 and 14-17, the cancellation of claim 5, and the addition of new claims 18-20, have been accepted.


Allowable Subject Matter

Claims 4, 6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4-6 and 10-17 were previously rejected under 35 USC 112(b) and under 35 USC 103. In response the Applicant has amended claims 4, 10-11 and 14-17, added new claims 18-20, and cancelled claim 5.
The amendments to claims 4, 11 and 14-16, and the cancellation of claim 5, are sufficient enough to overcome the previous 35 USC 112(b) rejections.
In light of the amendments to the claims and the Applicant’s remarks, the previously relied upon prior art to Gynes (US 2009/0301289), Ninan et al. (US 2019/0079302), Garet (US 2016/0189699), Spencer (US 2005/0127309), Iyer et al. (US 2021/0256733), Boyapalle et al. (11,093,209), Liu (US 2011/0094369), and that which is well known in the art, no longer teach or suggest all the limitations of the present claims.
The independent claims have been amended to specifically recite displaying a tracking marker that identifies the position information of the human interface device by a remote
The Applicant has provided detailed remarks outlining how the prior art of record fails to teach or suggest the amended limitations, and how such a combination of elements would not have been obvious given the text of the claims encompass more than what is disclosed by the references. 
After further search and consideration of the prior art, no other references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 4, 15 and 19, and dependent claims 6, 10-14, 16-18 and 20, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        01/27/2022